Citation Nr: 0306394	
Decision Date: 04/02/03    Archive Date: 04/10/03

DOCKET NO.  99-07 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for fatigue due to 
undiagnosed illness, currently evaluated as 60 percent 
disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to April 
1977 and from November 1990 to May 1991.  Service in 
Southwest Asia during the Persian Gulf War is indicated by 
the evidence of record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Montgomery, Alabama 
(the RO).  The veteran testified before the undersigned 
Veterans Law Judge at a personal hearing conducted at the RO 
in October 2000.  A transcript of the hearing has been 
associated with the veteran's VA claims folder.

In January 2001, the Board remanded this case to the RO for 
additional evidentiary development and readjudication, which 
has been accomplished.  In March 2003, the veteran's claims 
file was returned to the Board for further appellate-level 
review and disposition.


FINDINGS OF FACT

1.  The veteran's service-connected fatigue due to 
undiagnosed illness disability is not so severely disabling 
that his ability to perform routine daily activities is 
nearly completely restricted.

2.  The veteran meets the basic percentage standards set 
forth under regulations for a total disability rating due to 
individual unemployability in that he has a single service-
connected disability rated 60 percent disabling.

3.  The veteran was last employed in June 1994 as a sleep 
disorders technician.  The record reflects that his former 
employer let him go because of an inability to fulfill his 
job requirements due to poor health and absenteeism.  A 
significant reason why he could not fulfill his job 
requirements was due to diminished memory and concentration 
related to his service-connected fatigue.

4.  The relevant lay and medical evidence of record shows 
that the veteran has significant physical and cognitive 
impairment, specifically, chronic fatigue and diminished 
memory/concentration, due to his service-connected fatigue 
due to undiagnosed illness disability, which restricts his 
ability to concentrate on a task to a considerable degree.

5.  The veteran's service-connected fatigue is of such 
severity as to preclude him from engaging in substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an increased schedular rating for the 
veteran's service-connected fatigue due to undiagnosed 
illness have not been met.  38 U.S.C.A. § 1155 (West Supp. 
2002), 38 C.F.R. §§ 4.20, 4.88b, Diagnostic Code 6354 (2002).

2.  The veteran's service-connected fatigue due to undiagnosed 
illness prevents him from securing or following a 
substantially gainful occupation.  38 U.S.C.A. §§ 1155, 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3, 4.16 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) [codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2002)].  
This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  In this 
case, the veteran's claim is not final and remains pending.  
The provisions of the VCAA and the implementing regulations 
are, accordingly, applicable.  See Holliday v. Principi, 14 
Vet. App. 282-83 (2001) [the Board must make a determination 
as to the applicability of the various provisions of the VCAA 
to a particular claim].

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.



Standard of review 

As discussed above, the concept of a well-grounded claim has 
been eliminated.  The current standard of review for all 
claims is as follows.  Once all the evidence has been brought 
together, the Board has the responsibility to evaluate the 
record on appeal.  See 38 U.S.C.A. § 7104 (West Supp. 2002).  
When there is an approximate balance of the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 
(2002).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board will apply the current standard in adjudicating the 
veteran's claim.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [letter from VA to a 
claimant describing evidence potentially helpful to claimant 
but not mentioning who is responsible for obtaining such 
evidence did not meet the standard erected by the VCAA].

Crucially, in March 2003, the RO sent the veteran a letter 
detailing the requirements of the VCAA, including the 
responsibilities of the VA and the veteran with respect to 
obtaining evidence.  The veteran was specifically informed of 
the evidence needed to substantiate his claim, and that the 
RO would assist him in obtaining evidence if he provided the 
proper information and release forms.  In addition, the 
record shows that the veteran was notified of the development 
action taken with respect to his claim pursuant to the 
Board's January 2001 remand instructions as well as the 
relevant law and regulations applicable to his claim, in the 
February 2003 supplement statement of the case furnished to 
him during the pendency of this appeal.

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his claim for the 
benefits sought on appeal.  Under these circumstances, the 
Board finds that the notification requirement of the VCAA has 
been satisfied.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim for the benefits sought on appeal, and 
that there is no reasonable possibility that further 
assistance would aid in substantiating it.

The record shows that pursuant to the Board's January 2001 
remand instructions, extensive development was undertaken by 
the RO to obtain additional medical treatment records and to 
provide the veteran a VA compensation examination to address 
the current severity of his chronic fatigue disability.  All 
known and available service, private and VA medical records 
have been obtained and are associated with the veteran's 
claims file.  The veteran does not appear to contend that 
additional evidence which is pertinent exists and needs to be 
obtained.  In addition, the veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  He also was informed of his right to a hearing 
and was presented several options for presenting personal 
testimony; in connection with this matter, he testified at 
personal hearings held before the undersigned Veterans Law 
Judge in October 2000.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
appeal has been consistent with the provisions of the new 
law, considering the circumstances presented in this case.  
The Board can identify no further development that would aid 
the Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).

Entitlement to an Increased Rating for Fatigue due to 
Undiagnosed Illness

Pertinent law and regulations

Disability evaluations are determined by the application of a 
schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 
Supp. 2002); 38 C.F.R. Part 4 (2002).  The percentage ratings 
contained in the Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes identify 
the various disabilities.

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  38 C.F.R. § 4.1 (2002); 
Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as in this case, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

Analysis

Selection of diagnostic code

The veteran's fatigue due to undiagnosed illness is presently 
rated by analogy to 38 C.F.R. § 4.88b, Diagnostic Code 6354, 
Chronic Fatigue Syndrome, which is based on impairment caused 
by debilitating fatigue, cognitive impairments (such as 
inability to concentrate, forgetfulness, confusion), or a 
combination of other signs and symptoms.  See 38 C.F.R. § 
4.20 (2002) [when an unlisted condition is encountered it 
will be permissible to rate it under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous].  

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  In this case, the Board has considered 
whether another rating code is "more appropriate" than the 
one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

The veteran's service connected disability was initially 
characterized by VA as fatigue and joint muscle soreness due 
to an undiagnosed illness.  The disability was rated under 
Diagnostic Code 6354.  The RO's January 2003 rating decision 
recharacterized the disability, dropping the symptoms of 
joint pain and muscle soreness from the description of the 
disability, but continuing the 60 percent rating under the 
same diagnostic code.  This change in the description of the 
service-connected disability was based primarily on the 
results of the most recent VA examinations, which were 
conducted in March 2002, and a VA examination addendum report 
dated in November 2002.  These examination reports focused on 
the impact of symptomatology such as fatigue and loss of 
memory and concentration.  The Board agrees that the most 
appropriate diagnostic code for his undiagnosed illness 
disability based on symptoms of fatigue is Diagnostic Code 
6354.

Schedular rating

Under Diagnostic Code 6354, a 60 percent rating is assigned 
for impairment caused primarily by fatigue which is nearly 
constant and restricts routine daily activities to less than 
50 percent of the pre-illness level; or which is the kind of 
fatigue that can wax and wane, resulting in periods of 
incapacitation of at least six weeks total duration per year.  

The next higher and maximum schedular rating, 100 percent, is 
available if  symptoms of fatigue are nearly constant and so 
severe as to restrict routine daily activities almost 
completely and which may occasionally preclude self-care.

After having considered the evidence of record, the Board 
finds that there is no evidence on file to indicate that the 
veteran's service-connected fatigue due to undiagnosed 
illness warrants a 100 percent schduelar evaluation under 
Diagnostic Code 6354.  The criteria for a 100 percent rating 
requires evidence showing symptoms of fatigue that are nearly 
constant and so severe as to restrict routine daily 
activities almost completely and which may occasionally 
preclude self-care.  However, nowhere is it documented in the 
medical treatment and examination records that the veteran is 
so severely disabled due to his fatigue symptoms that he 
cannot perform routine daily activities or that is unable to 
take care of his self-care needs.  For example, the Board 
notes that when the veteran prepared a "Fatigue 
Questionnaire" in September 2001 in connection with a 
disability evaluation for a claim for benefits from the 
Social Security Administration (SSA), he specifically 
indicated that he had no problems with caring for his 
personal needs (i.e., grooming, dressing, cleaning, etc.).  
Moreover, he indicated on this same questionnaire that he was 
able to prepare meals for himself, go shopping (but with help 
from friends), and do light housekeeping (again with help 
from friends).  He also reported at the time of his March 
2002 VA PTSD examination that he needed help from his son and 
girlfriend with activities of daily living such as vacuuming.  

The Board deems the September 2001 questionnaire to be highly 
probative to the issue of whether the veteran is capable of 
taking care of his basic needs.  The answers to the 
questionnaire, as well as the other evidence of record, 
indicate that he is basically able to engage in routine daily 
activities.  Moreover, there is no evidence that self-care is 
precluded.  There are numerous other VA, private and SSA 
medical records in the file, none of which reflect any 
findings showing the veteran's symptoms of fatigue are so 
severe in nature that he is nearly completely restricted in 
performing routine daily activities and which also causes 
occasional inability to take care of himself.  Aside from the 
notations regarding his need for help with shopping and doing 
light housekeeping, there is nothing in the file which even 
suggests that he has ever needed the assistance of another 
for self-care or that he was so nearly completely restricted 
that he could not perform routine daily activities.  These 
findings weigh heavily against entitlement to the maximum 
schedular rating.  

Added to these facts is the fact that nowhere in the record 
does the veteran claim as much; he has testified as to his 
symptoms of fatigue and feeling tired nearly all the time, 
especially if he has to exert himself to perform a physical 
task, but in no instance has he claimed that he cannot 
perform activities of self-care such as grooming, dressing, 
etc.  For these reasons, it is apparent that the veteran's 
service-connected undiagnosed illness disability does not 
impair him to the extent that he is entitled to a 100 percent 
rating for this disability under Code 6354, nor are symptoms 
consistent with the assignment of a 100 percent rating 
approximated..

The Board observes in passing that the veteran has at times 
appeared to ascribe certain other symptomatology, such as 
black-out spells, to his service-connected undiagnosed 
illness disability.  Service connection for these black-out 
spells was recently denied by the RO as not being associated 
with undiagnosed illness.  The only symptomatology associated 
with the veteran's service-connected undiagnosed illness is 
fatigue and joint and muscle soreness.  

The Board accordingly finds that the preponderance of the 
competent and probative evidence is against a conclusion that 
the veteran's service-connected undiagnosed illness 
disability is consistent with or approximates the criteria 
for an evaluation in excess of the currently assigned 60 
percent evaluation.  Therefore, for the reasons and bases 
expressed above, entitlement to a 100 percent schedular 
rating under Diagnostic Code 6354 is not established.

Entitlement to TDIU

The veteran contends that he is totally disabled for 
unemployability purposes due to his service-connected fatigue 
due to undiagnosed illness disability.  As noted above, this 
disability is rated 60 percent disabling.  This is his only 
service-connected disability.

Relevant law and regulations

Total disability ratings for compensation purposes based on 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability, ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a) (2002).  

In this case, the criteria under section 4.16(a) have been met 
because the veteran has a single service-connected disability 
rated at 60 percent disabling.  Hence, because the veteran 
meets the basic percentage standards, the existence or degree 
of nonservice-connected disabilities or previous 
unemployability status must be disregarded if in the judgment 
of the rating agency such service-connected disabilities 
render him unemployable.  Marginal employment (earned annual 
income below the poverty threshold) is not considered 
"substantially gainful employment."  
38 C.F.R. § 4.16(a).

Analysis

The record on appeal reflects that the veteran was last 
employed in June 1994 as a sleep disorders technician.  The 
record reflects that his former employer let him go because 
of an inability to fulfill his job requirements due to poor 
health, absenteeism, and a hostile attitude.  Although his 
employment was not terminated due specifically to physical or 
mental disability, a significant reason why he could not 
fulfill his job requirements was due to diminished memory and 
concentration related to his service-connected fatigue due to 
undiagnosed illness disability.  

The Board believes that the relevant lay and medical evidence 
of record clearly shows that the veteran has significant 
physical and cognitive impairment, specifically, chronic 
fatigue and diminished memory/concentration, due to his 
service-connected fatigue.. These symptoms restrict his 
ability to concentrate on a task to a considerable degree.  
He has testified on appeal that his former job required 
significant memory/concentration abilities, and that due to 
his chronic fatigue, he lost these abilities and was let go.  
The Board finds credible the veteran's testimony to the 
effect that he could no longer perform the functions of his 
former employment as a sleep disorders technician due to 
diminished concentration brought about by chronic fatigue.

The Court has stated on many occasions that it is the Board's 
responsibility to make findings based on the evidence of 
record and not to supply missing facts.  In the case of a 
claim for a total rating based on unemployability, the Board 
may not reject the claim without producing evidence, as 
distinguished from mere conjecture, that the veteran can 
perform work that would produce sufficient income to be other 
than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1994) 
[citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994)].  
Moreover, the Court has stated that as a claim based on 
individual unemployability presupposes that the combined 
rating is less than total (100 percent), and the claim must be 
accordingly be considered based on subjective factors that the 
objective rating does not contemplate.  Vettese v. Brown, 
7 Vet. App. 31, 34 (1994).  Furthermore, the Court has stated 
that VA must determine if there are circumstances, apart from 
nonservice-connected conditions and advancing age, that would 
justify a total disability rating based on unemployability by 
placing the veteran in a different position than other 
veterans with the same combined disability evaluation.  Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In this case, in reviewing the record, taking into 
consideration such factors as the veteran's employment and 
education background, the Board finds that although his 
service-connected fatigue due to undiagnosed illness is rated 
60 percent disabling, he has a much greater degree of 
functional impairment in terms of his ability to perform the 
duties required of a sleep disorders technician.  This fact 
places his in a different category than other veterans rated 
at the same level because the impairment he suffers from 
negatively impacts his ability to work in his former 
employment as a medical technician, both in an administrative 
as well as clinical-operations capacity.  The Board again 
points to the statement of his former employer who indicated 
that he could not fulfill his job requirements due to poor 
health and other factors (late for work and hostile attitude), 
which are all reasons that the Board finds are reasonably 
inter-related to his fatigue problems.  Hence, as the Court 
stated in Van Hoose v. Brown, the question in this case is 
really whether the veteran is capable of performing the 
physical and mental acts required by his line of employment, 
not whether he can find alternative employment.  Id. at p. 
363.  The Board believes the answer to that question is that 
he clearly cannot, due to the disabling nature of his fatigue 
due to undiagnosed illness disability.  Moreover, the Board 
believes, based on the medical and other evidence of record, 
that due to his fatigue and associated symptomatology it would 
be unlikely that the veteran would be able to perform any 
full-time occupation requiring even minimal physical activity 
or a minimal need for memory and concentration.

In view of the foregoing, it is the Board's judgment that the 
overall adverse effect of the veteran's service-connected 
fatigue disability has a much greater degree of functional 
impairment in terms of his ability to work.  When the 
veteran's case is considered in light of the entire 
evidentiary record, including his hearing testimony, recorded 
education and employment history, and the medical evidence 
relating to his service-connected disability, it is apparent 
that he is currently unable to engage in "substantially 
gainful employment" consistent with his education and 
occupational experience.

Accordingly, the Board concludes that the veteran's service-
connected disability picture is now sufficiently profound to 
render him unemployable.  Resolving the benefit of the doubt 
in his favor, entitlement to a total disability rating based 
on individual unemployability is in order.  See 38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.16 (2002).


ORDER

An increased schedular rating above 60 percent for the 
veteran's service-connected fatigue due to undiagnosed 
illness is denied.

A total disability evaluation based upon individual 
unemployability is granted.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

